Title: To George Washington from Tobias Lear, 17 September 1790
From: Lear, Tobias
To: Washington, George



Sir
New York September 17th 1790

I have been honored with your letter of the 9 Inst. from Baltimore; and in consequence of your suggestion I have written to Mr Morris, requesting him to inform me at what time the house would be ready to receive the furniture. By the Post of last evening I received a letter from Colo. Biddle in which he says one of the Committee had informed him that the house would not be ready before the 10th of October; but he thinks himself it will be sooner; as Mr Morris was then removing, and such rooms as required no alteration would be painted and dry before that time, in which the furniture could be deposited ’till the other rooms are in readiness for its proper distribution. In my last I

mentioned the arrangement I had made with respect to Mrs Lewis & her daughter, which I am happy to find accords with your wishes.
Your directions respecting the Looking Glasses and Lamps for Mr Morris, shall be particularly attended to.
I had requested Colo. Biddle to make inquiry and let me know upon what terms one or more Packets could be had from this place to Philada when we should want them, as the owners lived in Philadelphia. He informs me that at first they demanded one hundred dollars for each Packet; but at length they offered to take at the rate of one dollar per ton for the measurement of the Vessels; which will bring the whole freight per Vessel to from 60 to 80 dollars as their Packets are about that number of Tons. This he thinks is a reasonable price. And I find it is below what I have been informed of here. It is possible that other vessels, besides the Packets, may offer to go for less than the beforementioned sum, when it is found they can have a full freight. But unless there should be more difference than I at present apprehend, I would prefer the Packets on account of the superior Knowledge which their Captains must have of the coast & Bay, and the great convenience which those vessels afford for stowing such things as we have to carry.
Mr Macomb informed me yesterday that he would, if agreeable to you, go into the house after we had left it; and allow one hundred pounds for the Rent of it to the first of May: He will likewise allow as much for the wash house and Stable as may be offered for them to take them away; which any other person but himself must do. This is reasonable. But I imagine any offer for them must be very small, as they would only be worth the materials (which are not in demand) and these materials incumbered with the expense of taking down and removing. I have likewise offered him the Franklin Stoves and other fixtures which you bought of the French Minister; but he does not seem inclined to take them at any rate. The Lustre which you bought of him he wished to have at the price you gave for it, (£76.13s. NYk Curry) but I could not accede to that without your consent; it is packed up in such a way as to be in no danger of being injured.
The enclosed papers will give everything of a public nature that has transpired here lately; I have therefore nothing further to offer at this time but the best respects of Mrs Lear to which I join mine for Mrs Washington, with our love to the children,

and my best wishes to all my friends in Virginia. I have the honor to be with the highest respect & most sincere attachment Sir Yr most obliged Humble Servt

Tobias Lear

